Citation Nr: 9909921	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-03 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus.

2.  Entitlement to an increased rating for left leg myalgia, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for right leg myalgia, 
currently rated as 10 percent disabling.

4.  Entitlement to a compensable rating for residuals of a 
right calf muscle biopsy.

5.  Entitlement to a temporary total rating based on hospital 
treatment for a service-connected disability under 38 C.F.R. 
§ 4.29.

6.  Entitlement to a temporary total rating based on the need 
for convalescence after treatment for service connected 
disability under 38 C.F.R. § 4.30.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


REMAND

The appellant served on active duty from April 1968 to March 
1971.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).

A review of the claims folder discloses that the appellant 
was service connected for myalgia of the right and left leg, 
and residuals of a right calf muscle biopsy, by a rating 
decision dated May 1971.  She underwent her last VA 
examination of these condition in April 1973.  A recent VA 
examination has not been conducted, nor have VA treatment 
records dated since October 1995 been requested.  Also, the 
appellant recently submitted evidence showing an award of 
Social Security Administration (SSA) disability benefits.  
However, the medical records relied upon in making that 
decision were not associated with the copy of the award 
letter submitted by the appellant.

Decisions of the Board must be based on all of the evidence 
available.  Gilbert v. Derwinski, 1 Vet.App. 78 (1990).  The 
duty to assist includes the duty to request information which 
may be pertinent to the claim and to develop pertinent facts 
by conducting a thorough medical examination.  See Littke v. 
Derwinski, 1 Vet.App. 90 (1990) and Murincsak v. Derwinski, 
2 Vet.App. 363 (1992).  Therefore, the Board believes that 
remand is necessary to conduct a thorough VA examination of 
the appellant's service-connected disabilities, to obtain VA 
treatment records dated since October 1995, and to obtain the 
records relied upon by SSA in deciding the appellant's 
disability claim.

In view of the above, this case is REMANDED to VARO for the 
following action:

1.  VARO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  VARO should obtain VA treatment 
records dated since October 1995.

3.  The appellant should be scheduled for 
a VA neurological examination to fully 
evaluate the service-connected right and 
left leg myalgias and residuals of right 
calf biopsy.  The claims folder must be 
reviewed prior to the examination along 
with a copy of this remand.  All 
appropriate tests deemed necessary should 
be conducted and all clinical findings 
should be reported in detail.  Any 
impaired function of the legs and feet 
due to the service-connected conditions 
should be described, such as, foot drop, 
droop of the first phalanges of the toes, 
inability to dorsiflex a foot, inability 
to abduct a foot, weakened or complete 
inability to adduct foot, anesthesia over 
the dorsum of foot.  A complete rationale 
for all opinions expressed must be 
provided.

4.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

5.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the VAROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









